Name: Commission Regulation (EC) No 1728/2004 of 1 October 2004 amending for the 38th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: criminal law;  civil law;  free movement of capital;  international trade;  international affairs;  politics and public safety;  Asia and Oceania
 Date Published: nan

 2.10.2004 EN Official Journal of the European Union L 306/13 COMMISSION REGULATION (EC) No 1728/2004 of 1 October 2004 amending for the 38th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freezing of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 September 2004, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1277/2004 (OJ L 241, 13.7.2004, p. 12). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entries shall be added under the heading Legal persons, groups and entities. (a) Al-Haramain Foundation (Union of the Comoros). Address: B/P: 1652 Moroni, Union of the Comoros. (b) Al-Haramain Foundation (United States of America). Address: (a) 1257 Siskiyou Blvd., Ashland, OR 97520, USA, (b) 3800 Highway 99 S, Ashland, OR 97520, USA, (c) 2151 E Division St, Springfield, MO 65803, USA. 2. The following entry shall be added under the heading Natural persons. (a) Suliman Al-Buthe. Date of birth: 8 December 1961. Place of birth: Egypt. Nationality: Saudi Arabian. Passport No: B049614.